DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22-31 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,156,137. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 22 of the instant application and claim 1 of the noted Patent, are shown below with the minor differences noted in underline:

(Claim 22 of the instant application): A rotating coalescer comprising:
a housing comprising:
a first housing section having a blowby gas inlet structured to receive crankcase blowby gases from a crankcase; and 
an oil outlet;
an endcap;
a separator coupled to and positioned between the first housing section and the endcap, the separator structured to receive unfiltered crankcase blowby gases from radially inside the separator with respect to a central axis and filter the crankcase blowby gases passing radially through the separator by coalescing and separating oils and aerosols contained in the crankcase blowby gases;
a hollow shaft extending through the housing and positioned radially inside of the separator, the hollow shaft forming a blowby gas outlet structured to route the crankcase blowby gases filtered after radially passing through the separator out of the housing; and
a drive mechanism operatively coupled to the hollow shaft, the drive mechanism structured to rotate the hollow shaft and the housing.

(Claim 1 of US Pat No 11,156,137): A rotating coalescer comprising: 
a housing comprising:
a first housing section having a blowby gas inlet structured to receive crankcase blowby gases from a crankcase; and 
an oil outlet; 
an endcap;
filter media arranged in a cylindrical shape, the filter media coupled to and positioned between the first housing section and the endcap, the filter media structured to receive unfiltered crankcase blowby gases after the unfiltered crankcase blowby gases pass axially through the blowby gas inlet in the first housing section and filter the crankcase blowby gases passing through the filter media by coalescing and separating oils and aerosols contained in the crankcase blowby gases before passing the crankcase blowby gas axially between the first housing section and the endcap;
a hollow shaft extending through the housing and positioned radially inside of the filter media, the hollow shaft forming a blowby gas outlet structured to route the crankcase blowby after passing through the filter media via the inner and outer surfaces of the filter media out of the housing; and
a drive mechanism operatively coupled to the hollow shaft, the drive mechanism structured to rotate the hollow shaft and the housing.

In other words, each independent claim recites generally the same mechanism simply with the more broad term “separator” versus “filter” and describing different aspects of essentially the same flow path.
Nextly, the following claims correspond (with the claims of the instant application stated first): 23 with 8, 24 with 11, 25 with 9, 26 with 10, 27 with 5, 28 with 6, 29 with 7, 30 with 4, 31 with 12, 33 with 3, 34 with 13, and 35 with 2.
Claims 36 and 37 of the instant application simply identify the separator as filter media. 
Claim 32 contains a unique limitation, but is objected to as depending from rejected claim 22.

Allowable Subject Matter
Should a Terminal Disclaimer be filed, the instant application would be allowable for generally the same reasons as US Pat No 11,156,137.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747